Filed 04/01/19                               Case 19-21640                                          Doc 11

 (D                                                                            FLEDT
           April 1, 2019
                                                                      UNITED STATES CARUPTCY COtj


           Debora Miller-Zuranich
           9369 Newington Way
           Elk Grove, Ca 95758
           (916) 952-0116


           Attn:        Judge Christopher D. Jaime

                   Trustee Jan P. Johnson
                   P0 Box 1708
                   Sacramento, CA 95812
                   (916) 239-6666

           RE:         Motion to Request a Stay
                   Case Number: 19-2 1640
                   Debora Leigh Miller-Zuramch
                   DBA Joseph J Miller Living Trust Dated October 8, 2007
                   AKA Debora Leigh Miller


           To the honorable Judge Christopher D. Jaime,

           I am respectfully requesting a Motion to Request a Stay due to
           the fact that I have been dealing with significant health issues. I
           had a third party handle my bankruptcy filing, schedules and
           paperwork. I was only aware of the one and only filing that I
           authorized for the initial bankruptcy. I just recently found out
           that rather than the third party turning in the schedules and
           necessary paperwork, extensions and multiple Bankruptcies
           were filed without my knowledge. You can see evidence of this
           by analyzing the signature(s) on each filing and compare it to
           my actual signature on this document and compare it to my
           driver's license and or documents. My family has two
           properties that have significant equity and value. We have a
           buyer submitting an offer to purchase our property located on
           Merlin Ct this week and we have negotiated with the lender for
Filed 04/01/19                             Case 19-21640                     Doc 11

           our property located on Lakeshore Blvd to reinstate the loan if
           we were to pay the reinstatement amount that they submitted to
           us. Through the sale of Merlin Ct we will have enough equity to
           pay the loan on the property we are selling as well as pay the
           reinstate amount for the loan on our Lakeshore Blvd property.


           Respecifully,



           Debora Leigh Miller-Z ranich
